    Case 1:19-cv-02379-KBJ Document 1-35 Filed 08/07/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                 Exhibit II
                        Case 1:19-cv-02379-KBJ Document 1-35 Filed 08/07/19 Page 2 of 5
JERROLD NADLER, New York                                                                                 DOUG COLLINS, Georgia
  CHAIRMAN                                                                                                RANKING MEMBER

ZOE LOFGREN, California                                                                                  F. JAMES SENSENBRENNER, JR., Wisconsin
SHEILA JACKSON LEE, Texas                                                                                STEVE CHABOT, Ohio
STEVE COHEN, Tennessee                                ONE HUNDRED SIXTEENTH CONGRESS                     LOUIE GOHMERT, Texas



                                        [:ongrrss of thr tinitrd �tatrs
HENRY C. "HANK" JOHNSON, JR., Georgia                                                                    JIM JORDAN, Ohio
TED DEUTCH, Florida                                                                                      KEN BUCK, Colorado
KAREN BASS, California                                                                                   JOHN RATCLIFFE, Texas
CEDRIC L. RICHMOND, Louisiana                                                                            MARTHA ROBY, Alabama


                                                    iR.ousc of 'Rcprcsrntatiocs
HAKEEM S. JEFFRIES, New York                                                                             MATI GAETZ, Florida
DAVID CICILLINE, Rhode Island                                                                            MIKE JOHNSON, Louisiana
ERIC SWALWELL, California                                                                                ANDY BIGGS, Arizona
TED LIEU, California                                                                                     TOM McCLINTOCK, California
JAMIE RASKIN, Maryland                               COMMITTEE ON THE JUDICIARY                          DEBBIE LESKO, Arizona
PRAMILA JAYAPAL, Washington                                                                              GUY RESCHENTHALER, Pennsylvania
VAL DEMINGS, Florida                                                                                     BEN CLINE, Virginia
LOU CORREA, California                               2138   RAYBURN HOUSE OFFICE BUILDING                KELLY ARMSTRONG, Alabama
MARY GAY SCANLON, Pennsylvania                                                                           GREG STEUBE, Florida
SYLVIA GARCIA, Texas                                     WASHINGTON,       DC 20515-6216
JOSEPH NEGUSE, Colorado
LUCY McBATH, Georgia                                              (202) 225-3951
GREG STANTON, Arizona                                        http://www.house.gov/judiciary
MADELEINE DEAN, Pennsylvania
DEBBIE MUCARSEL-POWELL, Florida
VERONICA ESCOBAR, Texas

                                                                   May 7, 2019

             William A. Burck,Esq.
             Quinn Emanuel Urquhart & Sullivan
             1300 I St.NW
             Suite 9000
             Washington,D.C.20005

             Dear Mr.Burck:

                     On Monday,April 22,the House Committee on the Judiciary served a subpoena on your
             client,former White House Counsel Donald F. McGahn II,compelling the production of
             documents in Mr.McGahn's possession or control by May 7, and his testimony on May 21,
             2019. We write in response to your letter received this morning regarding that subpoena.

                      As an initial matter, regarding the subpoenaed documents,the White House Counsel's
             letter did not actually invoke executive privilege, but rather merely suggested at the 11th hour -
             without providing any supporting authority - that all requested documents "implicate significant
             Executive Branch confidential interests and executive privilege." 1 This blanket suggestion of
             potential privilege is entirely insufficient. As the district court for the District of Columbia held
             in Committee on the Judiciary v. Miers, a subpoena recipient is "not excused from compliance
             with [a] Committee's subpoena by virtue of a claim of executive privilege that may ultimately be
             made."2 Nor can a "blanket assertion of privilege over all records generated after a particular
             date ...pass muster," without a "showing ...that any of the individual records satisf[y] the
             prerequisites for the application of the privilege. "3

                    Even if the President were to properly invoke privilege,any claim of executive privilege
             has been waived as to documents that the White House voluntarily disclosed to Mr.McGahn and


             1
                 Letter to Chairman Nadler from Pat A. Cipollone (May 7, 2019) (emphasis added).
             2
                 Mem. Op., Comm. on Judiciary v. Miers, No. 08-cv-0409-JDB (D.D.C. Jul. 31, 2008), at 91 (emphasis added).
             3   Committee on the Judiciary, U.S. House ofRepresentatives v. Miers, 558 F. Supp. 2d 53 (D.D.C. 2008).
Case 1:19-cv-02379-KBJ Document 1-35 Filed 08/07/19 Page 3 of 5
Case 1:19-cv-02379-KBJ Document 1-35 Filed 08/07/19 Page 4 of 5
Case 1:19-cv-02379-KBJ Document 1-35 Filed 08/07/19 Page 5 of 5
